Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS REPORTS THIRD QUARTER RESULTS COMPANY UPDATES 2008 GUIDANCE Columbus, Ohio – December 5, 2008 – Big Lots, Inc. (NYSE: BIG) today reported third quarter fiscal 2008 income from continuing operations of $12.4 million, or $0.15 per diluted share, compared to income from continuing operations of $14.4 million, or $0.14 per diluted share, in the third quarter of fiscal 2007.Including the impact of discontinued operations, third quarter fiscal 2008 net income totaled $12.2 million, or $0.15 per diluted share, compared to $14.3 million, or $0.14 per diluted share, in the prior year. For the year to date period ended November 1, 2008, income from continuing operations totaled $73.0 million, or $0.89 per diluted share, compared to income from continuing operations of $65.5 million, or $0.61 per diluted share, for the same period in fiscal 2007.Including the impact of discontinued operations, year to date fiscal 2008 net income totaled $72.8 million, or $0.89 per diluted share, compared to $66.4 million, or $0.62 per diluted share, in the prior year. THIRD QUARTER HIGHLIGHTS · Record income from continuing operations of $0.15 per diluted share versus income from continuing operations of $0.14 per diluted share last year · Comparable store inventories approximately 3% below last year at the end of the quarter · Record third quarter inventory turnover · Opened 15 new stores Third Quarter Results Net sales for the third quarter of fiscal 2008 decreased 0.9% to $1,021.6 million, compared to $1,030.6 million for the same period in fiscal 2007.Comparable store sales for stores open at least two years at the beginning of the fiscal year decreased 0.2% for the quarter. Shareholder Relations Department 300 Phillipi Road
